Title: Mary Page to Thomas Jefferson, 2 January 1811
From: Page, Mary
To: Jefferson, Thomas


          
            
              Dr Sir.
              Janry 2d 1811—
            
              I am about to ask the greatest favour of you that can be confered; it is your Patronage for my Son John T Page, who is at present out of Employment he seems to think he can act as Manager over a few Negroes. or perhaps as an under Clerk. this however your better judgement will determine if you See and Converse with him.  I am sorry to say my limited Circumstances will only allow me to pay 100$ yearly. in any way that may be most usefull for him, he has been unfortunate in losing the support left him by his Father in Landed Property.  which was Sold under a Mortgage on it for not more than a third of the value of the Land, he read Law for a short time with Genl Minor—and sometimes seems to wish to continue that and Settle in the Western Country my object is to get him in some Employment immediately— and thinking your regard for his Deceased Father will induce you to try to get him into some business Encourages me to apply to you, My Daughters join me in Affect Regards to yourself and family. I am Sir with Esteem
            
              Yr Obt Sert
              
 Mary Page—
            
          
          
             a letter directed to Mill Wood Frederick County. Virginia—will be esteemed a favour
          
        